EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roberto Fernandez on 24 May 2021.
The application has been amended as follows: 

8. (Currently Amended) The multi-stage mixer of claim 5, wherein



the plurality of auxiliary vanes is located proximate the body inlet and the plurality of main vanes is located proximate the body outlet.  

12. (Currently Amended) The multi-stage mixer of claim 11, wherein



the second support flange is located proximate the body inlet and the first support flange is located proximate the body outlet.  





the second support flange is located proximate the body inlet and the first support flange is located proximate the body outlet.

Allowable Subject Matter
Claims 1-3, 5-15, and 33-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AUDREY B WALTER/Primary Examiner, Art Unit 3746